   Case 3:20-cv-02910-L Document 233 Filed 04/13/21   Page 1 of 15 PageID 3370


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


COMMODITY FUTURES TRADING                 §
COMMISSION, and                           §
                                          §
ALABAMA SECURITIES COMMISSION,            §
STATE OF ALASKA, ARIZONA                  §   Case No.: 3:20-cv-2910-L
CORPORATION COMMISSION, CALIFORNIA        §
COMMISSIONER OF BUSINESS OVERSIGHT,       §
COLORADO SECURITIES COMMISSIONER,         §
STATE OF DELAWARE, STATE OF FLORIDA,      §
OFFICE OF THE ATTORNEY GENERAL,           §
STATE OF FLORIDA, OFFICE OF FINANCIAL     §
REGULATION, OFFICE OF FINANCIAL           §
REGULATION, OFFICE OF THE GEORGIA         §
SECRETARY OF STATE, STATE OF HAWAII,      §
SECURITES ENFORCEMENT BRANCH,             §
IDAHO DEPARTMENT OF FINANCE,              §
INDIANA SECURITIES COMMISSIONER,          §
IOWA INSURANCE COMMISSIONER               §
DOUGLAS M. OMMEN, OFFICE OF THE           §
KANSAS SECURITIES COMMISSIONER,           §
KENTUCKY DEPARTMENT OF FINANCIAL          §
INSTITUTIONS, MAIN SECURITIES             §
ADMINISTRATOR, STATE OF MARYLAND          §
EX REL MARYLAND SECURITIES                §
COMMISSIONER, ATTORNEY GENERAL            §
DANA NESSEL ON BEHALF OF THE PEOPLE       §
OF MICHIGAN, MISSISSIPPI SECRETARY OF     §
STATE, NEBRAKA DEPARTMENT OF              §
BANKING & FINANCE, OFFICE OF THE          §
NEVADA SECRETARY OF STATE, NEW            §
MEXICO SECURITIES DIVISION, THE PEOPLE    §
OF THE STATE OF NEW YORK BY LETITIA       §
JAMES, ATTORNEY GENERAL OF THE            §
STATE OF NEW YORK, OKLAHOMA               §
DEPARTMENT OF SECURITIES, SOUTH           §
CAROLINA ATTORNEY GENERAL, SOUTH          §
CAROLINA SECRETARY OF STATE, SOUTH        §
DAKOTA DEPARTMENT OF LABOR &              §
REGULATION, DIVISION OF INSURANCE,        §
COMMISSIONER OF THE TENNESSEE             §
DEPARTMENT OF COMMERCE AND                §
INSURANCE, STATE OF TEXAS,                §
         Case 3:20-cv-02910-L Document 233 Filed 04/13/21                       Page 2 of 15 PageID 3371


WASHINGTON STATE DEPARTMENT OF                                   §
FINANCIAL INSTITUTIONS, WEST VIRGINIA                            §
SECURITIES COMMISSION, AND STATE OF                              §
WISCONSIN                                                        §
                                                                 §
                            Plaintiffs,                          §
                                                                 §
v.                                                               §
                                                                 §
TMTE, INC. a/k/a METALS.COM, CHASE                               §
METALS, INC., CHASE METALS, LLC,                                 §
BARRICK CAPITAL, INC., LUCAS THOMAS                              §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,                          §
and SIMON BATASHVILI,                                            §
                                                                 §
                            Defendants,                          §
                                                                 §
and                                                              §
                                                                 §
TOWER EQUITY, LLC,                                               §
                                                                 §
                            Relief Defendant.                    §
                                                                 §


                                     THIRD REPORT OF THE RECEIVER

             Kelly M. Crawford, as the court-appointed Receiver ("Receiver"), submits his third report

     pursuant to this Court's Statutory Restraining Order, Order for an Accounting, Order for

     Appointment of Receiver, Order for Expedited Discovery, and Other Equitable Relief and Order to

     Show Cause Regarding Preliminary Injunction [Docket No. 16] (the "SR0") 1, covering the period

     from January 1, 2021 through March 31, 2021.




     1
       The SRO was continued in force by Consent Orders entered by the Court regarding the Defendant entities and the
     individual Defendants Asher and Batashvili [Docket Nos. 164, 165]. The Receiver requests the Court to take judicial
     notice of the pleadings on file in this lawsuit.



     THIRD REPORT OF THE RECEIVER                                                                                  2
 Case 3:20-cv-02910-L Document 233 Filed 04/13/21                Page 3 of 15 PageID 3372


                                                     I.

                                               INVESTORS

       On March 2, 2021 the Court entered an Order Establishing Claims Adjudication Process

[Dkt. No. 227] (the "Order"). The Order sets a bar date of April 30, 2021 for claims to be mailed

to the Receiver. Pursuant to the Order, on March 12-14, 2021 the Receiver published in USA

Today a Notice to Claimants in the Receivership of their right to file a claim in the Receivership

and the bar date of April 30, 2021. The Receiver continued to obtain information from investors to

build a database of contact information for the investors, the amount paid to the Defendants, and the

metals purchased. In addition, the Receiver prepared a database of non-metals investors and a

database of creditors.    The Receiver mailed and/or emailed claim confirmation forms to 1,674

investors in its database of metals purchasers; mailed and/or emailed non-metals claim forms to 28

investors and 400 other possible investors; and mailed and/or emailed creditor proof of claim forms

to 109 creditors.

       In order to keep investors and creditors updated with developments in the Receivership and

answer questions regarding the claims process, the Receiver maintained his website,

www.metalsandbarrickcapitalreceivership.com. The Receiver posted on the website a list of

frequently asked questions regarding the claims process.

                                                     II.

                                   ASSETS RECOVERED TO DATE

       The assets recovered by the Receiver since January 1, 2021 are as follows:

               Sale of office inventory:                    $65,000

               Sale of Spotify stock                        $69,399

               Pay Pal:                                     $135.10

               Sale of Cobra                                $72,500


THIRD REPORT OF THE RECEIVER                                                                     3
 Case 3:20-cv-02910-L Document 233 Filed 04/13/21                      Page 4 of 15 PageID 3373


                    Recovery from East West account:            $7,159.50

                    Recovery from TriNet:                       $3,262.94

                    Refund from Arnold Spencer:                 $800

                    Frontline distribution:                     $929.10

                    Interest earned through March 31st          $2,468.85

With the recovery of the foregoing additional assets, plus the assets recovered as of the Receiver's

Initial Report and the Receiver's Second Report, and less the monies paid for Receivership fees and

expenses, the balance in the Receivership account as of March 31, 2021 is $8,338,123.26.

                                                         III.

                                    POTENTIAL SOURCES OF RECOVERY

           The Receiver identified the following additional sources for recovery of investor monies.

           A.       PERSONAL PROPERTY

           The Receiver paid the lien on the 2016 Mercedes G-Class and is waiting for clear title to be

issued so that the Mercedes can be sold to the previously identified purchaser for $75,000.

           The Receiver also has possession of three paintings taken from the Defendants' offices that

are of nominal value that the Receiver will offer for sale online.

           The Receiver took possession of certain jewelry given by Defendant Simon Batashvili to his

wife Fainche McCarthy. Initial appraisals of the jewelry indicate it is worth less than $10,000.

           Finally, the Receiver took possession of furniture, artwork, guitars, and musical equipment

belonging to the Defendants Lucas Asher and Simon Batashvili that the Receiver is currently

storing.        Pursuant to the terms of the Court's Consent Order Governing the Administration of the

Receivership, Procedures Governing the Sale or Abandonment of Personal Property, Notice of

Intended Sale and Disposition of Various Items, Fee Application Procedures. [Docket No. 213] (the

"Administration Order"), the personal property of the individual defendants, including the jewelry


THIRD REPORT OF THE RECEIVER                                                                       4
 Case 3:20-cv-02910-L Document 233 Filed 04/13/21                   Page 5 of 15 PageID 3374


taken from Simon Batashvili's wife, cannot be sold until a final judgment is obtained by the

Plaintiffs against the individual defendants, or the defendants are dismissed from the lawsuit.

        B.     REAL PROPERTY

        During the Receiver's investigation, the Receiver discovered that in 2019 Defendant Tower

Equity, LLC, or an affiliated Tower entity, purchased at a Sheriffs sale 17 residential properties in

Philadelphia, Pennsylvania. According to public records, Tower paid a total of $1,254,000 for

these properties.

        The Receiver retained three appraisers to appraise the fair market value of each of the 17

prope1iies for sale. In addition, the Receiver retained a real estate broker in Philadelphia who is

now actively marketing the properties for sale.

        In addition, Defendant Asher testified in his asset deposition that Defendant Tower Equity,

LLC, or an affiliated Tower entity, purchased fractional interests in prope1iies in Florida,

Tennessee, Texas, and Pennsylvania - ranging from commercial to industrial to multi-family. To

date, the Receiver discovered that Asher used Tower Equity to invest $260,000 with Crowdfunding

for the purchase of fractional interests in various real estate projects.     Such interest has been

assigned by Crowdfunding to the Receiver and to date the Receiver has received nominal

distribution checks from such investment. The Receiver is continuing his investigation into real

properties in which the Defendants or Relief Defendants or entities they own or control may have

an interest.

        The Receiver made demand upon the lessor of 8383 Wilshire Blvd, the headquarters of the

Defendants, to return the security deposit in excess of $1 million held by the lessor. To date the

lessor has refused to turn over the security deposit and the Receiver will likely have to request the

Court hold a hearing for the lessor to show cause as to why it should not be held in contempt of

court for refusing to turn over the security deposit to the Receiver.


THIRD REPORT OF THE RECEIVER                                                                      5
    Case 3:20-cv-02910-L Document 233 Filed 04/13/21                      Page 6 of 15 PageID 3375


        Finally, the Receiver, negotiated a tentative settlement (subject to court approval) with the

lessor of the house rented to Defendant Simon Batashvili to return $14,000 of the $35,000 security

deposit held by the lessor.

        C.       COMMISSIONS

        The law is well established that a Receiver may recover commissions received from sales

persons for their role in soliciting investor monies for an unlawful scheme. Warfield v. Byron, 436

F.3d 551, 560 (5 111 Cir. 2006). In such instance, sales persons are not being paid with profits earned

from a legitimate enterprise, but instead are being paid commissions from the principal amount

received from investors in the scheme. Regardless of whether the salespersons knew or should

have known that Metals.com or Barrick capital or the other Defendant entities were being operated

illegally, the commissions the salespersons received are recoverable as fraudulent conveyances. Id.

As the recipient of a fraudulent transfer, the salesperson must be able to show that he or she

received the commissions in good faith and in exchange for reasonably equivalent value. While a

salesperson may be able to claim he or she received the commissions in good faith, the salesperson

cam1ot show he or she provided reasonably equivalent value in exchange for the money received.

Adding more investors to a fraudulent scheme does not provide value, but rather only enlarges the

number of victims.

        The Receiver is aware of several million dollars of investor funds paid in commissions. 2

The Receiver mailed the salespersons a copy of the SRO and made demand upon the salespersons to

provide the Receiver with information regarding the monies received and services provided. With

the significant amount of investor funds used to compensate salespersons, and which the Receiver

contends are recoverable as a matter of law, the Receiver intends to pursue an ancillary action


2
  The specific amounts paid to each salesperson will be determined once the forensic accounting of the Defendants'
records is complete.



THIRD REPORT OF THE RECEIVER                                                                                 6
 Case 3:20-cv-02910-L Document 233 Filed 04/13/21                Page 7 of 15 PageID 3376


against the salespersons to recover the commissions and/or seek to settle such claims subject to the

approval of this Court

       D.       INVESTMENTS BY THE DEFENDANTS

       At his asset deposition Defendant Asher testified that he used Defendant Tower Equity LLC

to make a number of venture capital, equity, or stock purchases, including an investment of

approximately $300,000 in Space Exploration Technologies Corp. ("SpaceX").             Through his

investigation the Receiver learned that on February 28, 2019, Tower Equity invested $250,000 in a

series of Equidate Investments, LLC, now Forge, investment entities which, in turn, purchased

shares of Troy Capital Partners SX IX, LLC, which owns shares of SpaceX.           The Receiver is

obtaining information from Forge regarding the means to liquidate this interest.

       In addition, the Receiver obtained information from EquityZen showing that Tower Equity

has investments through EquityZen totaling $334,780 in the following entities:

       Dave                   $10k

       Desktop Metal          $10k

       Fl export              $10k

       Lookout                $10k

       Bird                   $10k

       Robinhood              $25k

       Zocdoc                 $10k

       Wish                   $10k

       23andMe                $10k

       Carbon                 $10k

       Instacart              $10k

       Acquia                 $10k


THIRD REPORT OF THE RECEIVER                                                                    7
 Case 3:20-cv-02910-L Document 233 Filed 04/13/21                Page 8 of 15 PageID 3377



       Outbrain               $10k

       Collective Health      $10k

       Automattic             $10k

       The Honest Company $1 Ok

       Hotel Tonight          $10k

       Betterment             $10k

       Quanergy Systems       $10k

       Addepar                $10k

       Circle                 $10k

       Kobalt                 $10k

       Ripple                 $25k

       So Fi                  $10k

       Virgin Hyperloop       $25k

       Buzzfeed               $25k

       Planet                 $14,472

       The Receiver intends to liquidate these interests pursuant to the Administration Order.

       E.       MONIES AND METALS HELD BY BAYSIDE METAL EXCHANGE

       Once the Defendants received monies from the investor victims, the Defendants placed

orders for the metals themselves with Bayside Metal Exchange ("BME"). BME would, in turn,

usually deliver the metals to the depository for the investor. The Defendants, of course, would take

their illegal gains from the monies received from the investors before transferring monies to BME

for the purchase of the metals.




THIRD REPORT OF THE RECEIVER                                                                     8
    Case 3:20-cv-02910-L Document 233 Filed 04/13/21                       Page 9 of 15 PageID 3378


        When BME learned of the Receivership, BME froze all pending transactions with the

Defendants3 . BME, in cooperation with the Receiver, provided the Receiver a list of all pending

transactions.    While the Receiver contends BME is required to turn over to the Receiver (for

distribution to the investors who placed the pending orders) the money BME received for pending

transactions, BME argues it did not assume that risk and instead is prepared to complete the

pending transactions and deliver the metals in their inventory.

        Putting aside the issue of whether BME should bear the risk and return all money it received

from the Defendants, the Receiver and BME reached an agreement whereby BME provides the

Receiver with a liquidation price for the metals it is holding for a customer and the Receiver

contacts the customer and finds out if the customer wishes to have the metals delivered or the

metals liquidated and the monies delivered. Such agreement is without prejudice to the rights of

any of the parties to the lawsuit, the Receiver, the customers, or BME. The liquidation price of the

metals BME had pending for delive1y to the investors as of January 4, 2021 was $2,640,450.

        Since that time, the Receiver has worked with the investors and BME to arrange for either

the liquidation or delivery of metals to investors totaling $1,559,265. In addition, BME continues

to hold metals in the name of the Defendants with an estimated liquidation value of approximately

$352,000.

        F.       THE MYRIAD OF ENTITIES OWNED BY DEFENDANTS

        The Receiver obtained evidence showing that as of the date of the Receivership, the

Defendants owned or controlled a myriad of entities. The Receiver submitted such evidence of

control to the Comi and on March 22, 2021, the Court entered an Order Granting Receiver's




3
  BME identified the following accounts as the Defendants or under the possession and control of the Defendants, and
froze pending transactions with Barrick Capital, Glencore Financial, Metals.com, Newmont Financial, Northwestern
Finance, and USA Mint.



THIRD REPORT OF THE RECEIVER                                                                                   9
 Case 3:20-cv-02910-L Document 233 Filed 04/13/21                Page 10 of 15 PageID 3379


Motion to Identifjl Certain Entities in Receivership [Dkt. 230] identifying the following entities as

subject to the Receivership Orders of the Court:

                      Access Unlimited LLC
                      Administrative Account Services, LLC
                      Amerivise, LLC
                      Aqua Billboards
                      Best New Inc.
                      Chasing Gold
                      Chasing Metals, Inc.
                      Delaware Wholesale Inc.
                      Egon Pearson, LLC
                      Faulkner Management Corp.
                      Faulkner Music LLC
                      First American Estate & Trust
                      First American Savings, Inc.
                      Instribution, LLC, now Revo, LLC
                      Merrill Gold, LLC
                      Prometheus Laboratories, Int. (IBC)
                      Prometheus Laboratories, Int. (PIF)
                      Reagan Financial, Inc.
                      Resource Financial Services, Inc.
                      Retirement Insider, LLC
                      Street Invasion, Inc.
                      Stuttgart Industrial, Inc.
                      Tower Estates Holdings, Inc.
                      Tower Estates, Inc.
                      Tower Holdings, Inc.
                      Tower Property One, LLC
                      Tower Property Two, LLC
                      TX Admin., Inc.
                      USA Accounts, Inc.
                      USA Marketing, Inc.


       The Receiver is continuing to gather evidence of additional entities owned and controlled by

the Defendants that should be made subject to the Receivership Orders of the Court.




THIRD REPORT OF THE RECEIVER                                                                    10
Case 3:20-cv-02910-L Document 233 Filed 04/13/21                Page 11 of 15 PageID 3380


                                                IV.

        PENDING REGULATORY AND CIVIL ACTIONS AGAINST THE DEFENDANTS

       At the time the Receiver was appointed, there were regulatory actions pending against the

Defendants in twenty-one (21) States. Since January 1, 2021, the Receiver participated in the

regulatory action pending in Alaska, reviewed and revised proposed consent decrees in Ohio,

Colorado, and Montana, and provided information to Arkansas for purposes of a regulatory action.

                                                v.
              RECORDS OF THE DEFENDANTS AND RELIEF DEFENDANT

       The vast majority of the records of the Defendants and Relief Defendant Tower Equity were

digitally stored on various cloud platforms such as Microsoft, Google, Drop Box, Salesforce, Intuit,

and Amazon. Defendants Asher and Batashvili, as well as the IT managers for the Defendant

entities, claimed that because their personal computers were seized by the FBI, they were unable to

retrieve their login and passwords required to access the cloud platforms. They claim that such

logins and passwords change often and are stored on the seized computers.

       The Receiver provided the SRO to each of the cloud platforms and demanded that they grant

the Receiver access.    After much delay and the threat of contempt actions by the Receiver,

Microsoft, Intuit, and Sales Force finally complied with the SRO and granted access to the

Receiver. Meanwhile, Google continued its refusal to grant access to the Receiver. As a result, the

Receiver filed an Emergency Motion for "Show Cause" Hearing to Hold Google, Inc. in Civil

Contempt". On the eve of the hearing on the contempt motion, the Receiver gained access to and

control of the Google platform.

       In addition, after numerous requests, the Receiver finally received relevant bank records

from Bank of America. The Receiver provided the bank records obtained to his accounting firm

and the accounting firm is working on a forensic accounting.


THIRD REPORT OF THE RECEIVER                                                                   11
Case 3:20-cv-02910-L Document 233 Filed 04/13/21                Page 12 of 15 PageID 3381


                                            VI.

                        RECOMMENDATIONS OF THE RECEIVER

       Based on the foregoing, the Receiver make the following recommendations to assist in the

continuation of the Receivership.

       A. PROCEDURES FOR RECEIVERSHIP

       The Administration Order establishes procedures for the Receiver to efficiently administer

the Receivership estate and sets forth the procedures for the Receiver to follow in selling personal

and real property. The Receiver will continue to follow these procedures in the administration of

the Receivership.

       B. CLAIMS PROCESS FOR INVESTORS AND CREDITORS

       On March 2, 2021 the Court entered the Claims Order that: 1) authorizes the Receiver to

make recommendations regarding the claims of the investors based on information gathered by the

Receiver; 2) approves claim forms to be sent by the Receiver to all known investors and creditors;

3) establishes April 30, 2021 as a bar date or deadline by which all claim forms must be submitted

by investors and creditors to the Receiver; 4) establishes a process for the Receiver to inform the

Court regarding the claims received, make recommendations regarding the claims, and provide an

opportunity for investors or creditors to object to the Receiver's recommendation regarding claims;

and 5) provides for the Court to rule upon the claims submitted by the Receiver and consider any

objections to the Receiver's recommendations regarding the claims.

       Once the Comi enters an Order with a list of approved investor and creditor claims the

Receiver will make a proposal to the Court regarding the classification of the claims and the means

of distributing assets to approved claimants. Upon entry of an Order from the Comi approving the

means of distribution of assets to approved claimants, the Receiver can begin distributing monies.

The Receiver anticipates the claims process can be completed within the third or fourth quarter of


THIRD REPORT OF THE RECEIVER                                                                   12
Case 3:20-cv-02910-L Document 233 Filed 04/13/21                  Page 13 of 15 PageID 3382


2021 and that an initial distribution of assets can be made soon thereafter.

        C.      COMPELLING DISCLOSURE OF SOURCE OF ATTORNEYS' RETAINER

       The Receiver made numerous requests of counsel for Defendants Batashvili and Asher to

disclose the source of payment of the fees he is charging for representing Defendants, and

specifically requested copies of "all documents relating to all funds received by you or your firm,

from, on behalf of, or for the benefit of any of the Defendants ... " The attorney for the individual

Defendants continues his refusal to provide the information requested by the Receiver and required

by the law to be disclosed. Accordingly, the Receiver will have to request the Court to compel the

attorney for the individual Defendants to turn over such information.

       D.      ENFORCE DEFENDANTS' COMPLIANCE WITH THE SRO

       As the Court is aware, the Receiver discovered that in blatant disregard of this Court's

Receivership Orders, Defendant Lucas Asher transferred $550,000 of monies that belonged to the

Receivership estate out of an account in which he was the sole signatory. After an evidentiary

hearing on the Receiver's Motion to Hold Defendant Lucas Asher in Civil Contempt of Court,

Defendant Asher submitted to the Court an Agreed Order Finding Defendant Lucas Asher in

Contempt of this Court's Orders [Dkt. No. 216] (the "Contempt Order"). In the Contempt Order

entered by the Court, the Comi found Defendant Asher in civil contempt of court and ordered that

in order to purge himself of the contempt he was required to appear at a continued asset deposition

taken by the Plaintiffs and Defendant and provide "full, complete, and accurate testimony".

       Pursuant to the Contempt Order, on January 29, 2021 the Plaintiffs and Receiver took the

asset deposition of Defendant Asher.      During the deposition Defendant Asher, represented by

counsel, testified under oath that he would provide the Receiver with ce1iain information requested

during the deposition. By letter from the Receiver to Defendant Asher's counsel dated February 16,

2021, the Receiver listed the information Defendant Asher promised during the deposition to


THIRD REPORT OF THE RECEIVER                                                                    13
 Case 3:20-cv-02910-L Document 233 Filed 04/13/21                Page 14 of 15 PageID 3383


provide. To date, Defendant Asher has failed to provide the Receiver with any of the information.

In addition, the Receiver requested the attorney for Defendant Asher to obtain Defendant Asher's

consent for the release of his tax returns and to date Defendant Asher has failed to provide such

consent. Defendant Asher has not complied with the Contempt Order and has not purged himself

of his civil contempt.

       The Receiver also followed up with the attorney for Defendant Batashvili and requested that

Defendant Batashvili provide information to the Receiver that Defendant Batashvili promised

during his deposition to provide to the Receiver. To date, in direct violation of the Receivership

Orders of the Comi, Defendant Batashvili has not provided any of the information he promised to

provide to the Receiver.

       E. TIMELINE FOR THE RECEIVERSHIP

       The Receiver recommends continuation of the Receivership to complete the discovery,

seizure, and liquidation of additional assets; pursuit of claims against recipients of fraudulent

transfers; completion of the claims process described above; and distribution of the assets recovered

to the approved claimants. With the significant scope of the Receivership, number of investor

victims, and amount of loss, the Receiver estimates it will be necessary to continue the

Receivership in place through 2021 and into 2022.




THIRD REPORT OF THE RECEIVER                                                                    14
Case 3:20-cv-02910-L Document 233 Filed 04/13/21                Page 15 of 15 PageID 3384



Respectfully submitted, April 13, 2021.

                                            RECEIVER KELLY M. CRAWFORD


                                            Isl Kellv M Crawford
                                            Kelly M. Crawford, Receiver
                                            State Bar No. 05030700
                                            SCHEEF & STONE, L.L.P.
                                            500 North Akard, Suite 2700
                                            Dallas, Texas 75201
                                            Tele: 214/706-4200
                                            Fax: 214/706-4242



                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 13, 2021 I electronically filed the foregoing

document with the clerk of the U.S. District Court, Northern District of Texas, using the electronic

case filing system of the court.




                                                    Isl Kelly M. Crawford
                                                    KELLY M. CRAWFORD




THIRD REPORT OF THE RECEIVER                                                                   15
